Order entered January 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00852-CV

                    PAYSON PETROLEUM, INC., ET AL., Appellants

                                               V.

                        J. MICHAEL WHEELER, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06306

                                           ORDER
       We GRANT appellees’ January 12, 2015 unopposed third motion for an extension of

time to file a brief. Appellees shall file a brief by February 2, 2015. We caution appellees that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE